Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-4 is the inclusion of the following limitations: ‘generating, for each of a plurality of software, an influence propagation model in which a direction from a first device on the information transmission path to a second device adjacent to the first device is set as an influence propagation direction of a failure of the software in the information transmission path, when a co-occurrence probability indicating a probability that the second device outputs a message through execution of the software within a certain time after the first device outputs a message through execution of the software is equal to or greater than a threshold, based on a message log generated by accumulating a plurality of messages output by the plurality of devices after executing each of the plurality of software; acquiring failure information indicating a failed device in which a failure occurs in one of software among the plurality of software’.
The primary reason for the allowance of claim 5 is the inclusion of the following limitations: ‘generating, for each of a plurality of software, an influence propagation 
The primary reason for the allowance of claims 6-9 is the inclusion of the following limitations: ‘message log generated by accumulating a plurality of messages output by the plurality of devices after executing each of the plurality of software, determine a communication path between two devices with a correlation in the use status of the resources as an information transmission path based on the system configuration information and the use resource information of each of the plurality of devices and generate, for each of the plurality of software, an influence propagation model in which a direction from a first device on the information transmission path to a second device adjacent to the first device is set as an influence propagation direction of a failure of the software in the information transmission path, when a co-occurrence probability indicating a probability that the second device outputs a message through execution of the software within a certain time after the first device outputs a message through execution of the software is equal to or greater than a threshold, based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest art consists of: USPN 20110191630 discloses determining a fault incident based on the dependency relationships between application and devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Yolanda L Wilson/Primary Examiner, Art Unit 2113